Case 1:20-mc-22804-BB Document 1 Entered on FLSD Docket 07/08/2020 Page 1 of 2
            Case 1:13-cv-00713-RJL Docum ent18 Filed 10/09/13 Page 1 Of2


                                                                                            l

                             U NITED STATES D ISTRICT CO URT            FILED BY            /      D.C.
                                  DISTRICT O F CO LUM BIA
                                                                             JdL C8 2222
                                                                              ANGELA E.NOBLE
                                                                             cLERK U .s.DlST.c7:
                                                                             s.D.OF FI.A.-MIAMI


                               Petitioller
                                                         CivilA ction N o.l:l3-cv-713-RLW


   REPUBLIC OF TH E CON GO ,

                               Respondent.



                             A M ENDED ORD ER A ND JUD GM ENT

          Upon consideration of Petitioner Commissions Import Export S.A. (çtpetitioner''l's
   Petition to Confirm Arbitral Award (Dkt.No. l) and M otion for Default Judgment and
   Confirm ation ofArbitralAward (Dkt.No.12),along with the M em orandum and evidentialy
   subm issions tiled in supportthereof,itishereby:

          O RDERED that the Petitioner's M otion for D efault Judgm ent and Confinnation of

   A rbitralAw ard isG R AN TED ;itis

          FURTH ER O RD ER ED thatthe fsnalarbitralaw ard isstled on January 2 l,2013,by the

   International Cham ber of Com m erce, lntelmational Coul4 of Arbitration, in the m atter

   denom inated Com missions lmport Export                Ac/p?
                                                              ,
                                                              ?/
                                                               p/p
                                                                 'c           (rtp/?jlt7,

   N o.16257/EC/ND/M CP, is hereby CO N FIRM ED ,pursuant to the Federal Arbitration Act,
Case 1:20-mc-22804-BB Document 1 Entered on FLSD Docket 07/08/2020 Page 2 of 2
           Case 1:13-cv-00713-RJL Docum ent18 Filed 10/09/13 Page 2 Of2



         FURTHER ORDERED thatjudgmentis hcrcby entered in favorof Petitioner and
   against Respondent, Republic of the Congo,               the am ounts of: f 567,184,160.72 and

   US$ 855,000.Theseamotlntsretlectthesum totalofthet-
                                                     ollowing:

         * the aw arded sum off 222,749,598.82,
                                              .

         * interest on the aw arded sum at a rate of l0% ,l-unning from D ecem ber 31,
           2003, com pounded annually on D ecember 31, through the date of this
           Judgm ent,O ctober9,20l3,foratotalinterestaw ard off 342,478,136.90*   ,

               f 1,956,425 for reim bul-sem entof a pol-tion ofClaim ant's legalexpenses in
               the arbitration proceedings;and

               US$ 855,000,representing a pol-tion of the lntem ational Chamber of Commerce
               arbitration costs.
         It is FUR TH ER O RD ERED that the Court hereby CO NFIRM S the aw ard of post-

   award interestin favorofPetitioner,and,pursuantto 28U.S.C.j 1961,ENTERS judgmentfor
   post-judgmentinterestatthestatutoryrate,from thedateofthisJudgmentuntilthedateoffu11
   paym ent.




   SO O RDERED .                                                                           DigitallysignedbyJudge
                                                                        . l.
                                                                  N.aw
                                                                 -'                     ., RobertL.Wilkins
   Date: October 9,2013                                      S J:'
                                                                '
                                                                 k'.'...j:.
                                                                        .'
                                                                    ' -'' >:
                                                                           ..
                                                                            -               DNl:
                                                                                            Wi kc nc,
                                                                                                ins l
                                                                                                    Oudge
                                                                                                     =U.S.Rob
                                                                                                          Diste
                                                                                                              rr
                                                                                                               ict
                                                                                                                 tL
                                                                                                                  .urt
                                                                                                                  Co
                                                                            '               ou=cham bersofHonorable
                                                                                            RobertL.Wilkins,
                                                                                .
                                                                                    ,       email=RW@dc.uscourt.gov,
                                                        *            tl,/                   czztjs
                                                                        .)u'        '. .    Date:2O13.10.0919:38:22
                                                                            *               -04'00d

                                                       Hon.RobcrtL. ilkins
                                                       Judge,U.S.DistrictCourtforthe
                                                       D istrictofColum bia

                                                                                         EC F
                                                                                    D O C U M ENT
                                                     Iherebyattzstand certify thatthisis4 printed copyofa
                                                     documentwhlch *.s electronical ly flled with the United
                                                     State: Distrld and Bankruptcy Courts forthe OistrttQf
                                                     C
                                                     DoiuemFbdia
                                                      at        . 4O
                                                               ed:                             2ol
                                                                                                  GELA D.CAE             ,CLERK
                                                      By:                                         &
